Case 8:20-cv-00089-DOC-JDE Document 74-1 Filed 05/13/21 Page 1 of 3 Page ID #:841




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           [PROPOSED] ORDER GRANTING
                                           REQUEST TO APPEAR VIA ZOOM
15                          Plaintiff,     AT MOTION HEARING ON MAY 24,
                                           2021
16        vs.
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC
19   PETERSON, an individual,

20                      Defendants.
21   DESCENDENT STUDIOS INC., a
     Texas corporation,
22
                      Counterclaimant,
23
24        vs.

     LITTLE ORBIT LLC, a California        Judge: Hon. David O. Carter
25
     Limited Liability Company,            Complaint Filed:   1/16/2020
26
27                    Counterdefendant.

28
Case 8:20-cv-00089-DOC-JDE Document 74-1 Filed 05/13/21 Page 2 of 3 Page ID #:842




 1        The Court, having considered Defendants’ Request to Appear via zoom at the
 2   May 24, 2021 hearing, it is hereby ORDERED as follows:
 3         1.   The Request is GRANTED.
 4         2.   Defendants’ counsel, Michael C. Whitticar, and Defendant Eric
 5   Peterson, for himself and Defendant Descendent Studios, may appear via zoom
 6   (using the Courtroom 9D zoom link/information provided on the court’s website) at
 7   the May 24, 2021 hearing.
 8
 9   IT IS SO ORDERED:
10
11
12   _____________________         ___________________________________
13   DATED                         HONORABLE DAVID O. CARTER
                                   UNITED STATES DISTRICT COURT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -1-
Case 8:20-cv-00089-DOC-JDE Document 74-1 Filed 05/13/21 Page 3 of 3 Page ID #:843




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On May 13, 2021, I filed a copy of the following document(s):
 6   [PROPOSED] ORDER GRANTING REQUEST TO APPEAR VIA ZOOM AT
     MOTION HEARING ON MAY 24, 2021
 7
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 8   will send notification of such filing to the following:
 9
       •   Leo Edward Lundberg , Jr
10
           leo.law.55@gmail.com
11
       •   Michael Danton Richardson
12
           mdantonrichardson@yahoo.com
13
14
           Executed on May 13, 2021, at Los Angeles, California. I hereby certify that I
15
     am employed in the office of a member of the Bar of this Court at whose direction
16
     the service was made.
17
                                            /s/ Diane Hashimoto__________________
18                                         Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
